Case 2:20-cv-12711-LJM-DRG ECF No. 19, PageID.164 Filed 04/21/21 Page 1 of 4




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

MICHAEL OLIVER,
        Plaintiff,                                        CASE NO. 20-cv-12711
                                                          HON. LAURIE J MICHELSON
v.

DONALD BUSSA, In his
individual and official capacity,
and CITY OF DETROIT,
Jointly and Severally,
     Defendants,
__________________________________________________________/
DAVID A. ROBINSON (P 38754)                     AUDREY J. FORBUSH (P41744)
ROBINSON & ASSOCIATES, P.C.                     PLUNKETT COONEY
Attorney for Plaintiff                          Attorney for Defendant Stephen Cassini
28145 Greenfield Rd., Suite 100                 Plaza One Financial Center
Southfield, MI 48076                            111 E. Court Street-Suite 1B
(248) 423-7234                                  Flint, MI 48502
davidrobinsonlaw@gmail.com                      (810) 342-7014/232-3159 Fax
                                                aforbush@plunkettcooney.com
THOMAS E. KUHN (P37924)
Co-Counsel for Plaintiff                        PATRICK M CUNNINGHAM
615 Griswold Street, Ste. 515                   (P67643)
Detroit, MI 48226                               City of Detroit Law Départment
313.974-6605; fax 313.963.9061                  Attorneys for Defendant City of Detroit
tekuhn@aol.com                                  2 Woodward Avenue, Suite 500
                                                Detroit, MI 48226
                                                (313) 237-5032
                                                cunninghamp@detroitmi.gov
__________________________________________________________/
                        PLAINTIFF’S PRELIMINARY WITNESS LIST

        Plaintiff, Michael Oliver, by and through her attorney ROBINSON & ASSOCIATES, P.C.,

submits this, her preliminary witness list, as follows:

1.      Michael Oliver, Plaintiff
Case 2:20-cv-12711-LJM-DRG ECF No. 19, PageID.165 Filed 04/21/21 Page 2 of 4




2.     Rockim Oliver, c/o Plaintiff’s counsel

3.     Lashawnteria Burton, c/o Plaintiff’s counsel

4.     Takeilla Washington, c/o Plaintiff’s counsel

5.     Stephen Cassini, Defendant

6.     Donald Bussa, Defendant

7.     Brian Surma, Wayne County Prosecutor

8.     Patrick Nyenhuis, Criminal Defense Attorney

9.     Ms. Andrea Ford-Ayler, Principal

10.    Ms. Lenora Crawford, Assistant Principal

11.    Andre Jackson, Fact Witness

12.    Employees of Dataworks Plus

13.    Detroit Police Department, including any and all law enforcement personnel with

knowledge regarding this matter, including officers, investigators, assistants, records custodians,

supervisors, and accident reconstructionist including and not limited to the following:

       a. Joseph Dabliz
       b. Stevie Posey
       c. Christopher Potts
       d. Russell McIntosh
       e. J. L. Morgan
       f. T. Ahmed
       g. L.D. Peacock
       h. J.F. Bradford
       i. D.D. Bellamy
       j. C. Irvin
       k. Larry Campbell
       l. Uriah Sufana


                                                  2
Case 2:20-cv-12711-LJM-DRG ECF No. 19, PageID.166 Filed 04/21/21 Page 3 of 4




       m. Martin Lawrence
       n. Art Thompson
       o. Aric Tosqui
       p. Stamatia Tsakos
       q. Jack Fennessey


14.    Ferndale Police Department, including any and all law enforcement personnel with

knowledge regarding this matter, including officers, investigators, assistants, records custodians,

supervisors, and accident reconstructionist.

15.    Records of custodians for the following:

          Michigan State Police
          Michigan Department of Corrections
          Wayne County Prosecutor’s Office
          Michael Kazyak, Wayne County Prosecutor’s Office
          Federal Bureau of Investigation

16.    Any and all witnesses, including expert witnesses, identified on Defendant’s witness list

including but not limited to the following:

          Richard Jackson, M.D. or another suitable expert in psychiatry
          Calmeze Dudley, M.D. or another suitable expert in psychiatry
          Jeffrey Kezlarian, M.D. or another suitable expert in psychiatry
          Craig Lemmen, M.D. or another suitable expert in psychiatry
          Mauricio Kohn, Ph.D. or another suitable expert in psychiatry
          Elizabeth Pasikowski or another suitable expert in vocational rehabilitation

17.    Any and all rebuttal witnesses.

18.    Any and all witnesses discovered through the course of discovery.

19.    All witnesses listed in answers to interrogatories, depositions, request for admissions,

and other pleadings filed in the course of this action.


                                                  3
Case 2:20-cv-12711-LJM-DRG ECF No. 19, PageID.167 Filed 04/21/21 Page 4 of 4




20.        Plaintiff reserves the rights to name any and all doctors, medical personnel, or therapists

seen by Plaintiff, as expert/treaters.

21.        Dr. Michael Abramsky, psychologist expert, Old Woodward, Birmingham, MI

22.        All witness listed or called by any other party.

23.        All witnesses not yet identified, but whose importance or necessity to this litigation is

revealed later in the pendency of this case.

24.        All witnesses necessary for laying the foundation for the introduction of documents.

25.        All witnesses necessary to lay the foundation for the admissions of evidence.

26.        Plaintiff reserves the right to amend or supplement this witness list at any time prior to

trial with notice to the Court and the Parties.



Dated: April 21, 2021                                    Respectfully submitted,
                                                         ROBINSON & ASSOC., P.C.

                                                         /s/ David A. Robinson
                                                         David A. Robinson (P38754)
                                                         Brandon McNeal (P81300)
                                                          Attorney for Plaintiff


                                         PROOF OF SERVICE

           I, Cheryl Watson, undersigned hereby affirm that on April 21, 2021, a copy of the

Plaintiff’s Preliminary Witness List and this proof of service were served upon the attorney(s) of

record via the Wayne County e-serve system, which will generate electronic notification to all

parties.

                                                         _/s/Cheryl Watson_
                                                         Cheryl Watson




                                                    4
